COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 JULIO MOLINAR,                                §              No. 08-15-00083-CV

                        Appellant,             §                Appeal from the

 v.                                            §               65th District Court

 S. M.,                                        §            of El Paso County, Texas

                        Appellee.              §              (TC# 2011PO1176)

                                             §
                                           ORDER

          The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until December 4, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

          It is further ORDERED that the Hon. Jo Anne Bernal, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before December 4, 2015.

          IT IS SO ORDERED this 6th day of November, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.